    Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 1 of 11 PageID #: 953


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

DON BLANKENSHIP,

             Plaintiff,

v.                                          Civil Action No. 2:19-cv-00236

HONORABLE ANDREW NAPOLITANO (RET.);
et al.,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending is the motion of the plaintiff, Don

Blankenship, to remand this case to the Circuit Court of Mingo

County, West Virginia, filed April 9, 2019.            Defendant Fox News

Network, LLC, (“Fox News”) filed a response in opposition on

April 23, 2019, to which the plaintiff replied on April 30,

2019.


             This action commenced in the Circuit Court of Mingo

County on March 14, 2019, upon the plaintiff’s filing of a

complaint of defamation against twenty-eight named defendants

seeking $12 billion in damages. 1          The allegations of the

complaint spur from the media’s representation of Mr.

Blankenship as he unsuccessfully vied for the West Virginia

Republican Party nomination in the 2018 United States Senate


1The plaintiff has since amended his complaint to include over
100 defendants. ECF # 14.


                                       1
    Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 2 of 11 PageID #: 954


race.


             On March 29, 2019, prior to any party being served,

defendant Fox News Network, LLC (“Fox News”) removed the case to

this court on the grounds of diversity jurisdiction.              On April

9, 2019, the plaintiff filed a motion to remand, not disputing

that the parties are totally diverse nor that the requisite

amount in controversy is exceeded, but rather contending that

removal is improper under the forum defendant rule, 28 U.S.C. §

1441(b)(2), because at least one defendant is a West Virginia

domiciliary. 2


             “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994).     “Removal jurisdiction is to be construed narrowly, and

when jurisdiction is doubtful, remand is proper.”             Caufield v.

EMC Mortg. Corp., 803 F. Supp. 2d 519, 529 (S.D.W. Va. 2011)

(citing Mulcahey v. Columbia Organic Chemicals Co. Inc., 29 F.3d



2Fox News devotes much of its notice of removal and opposition
to the motion to remand presenting evidence that Mr. Blankenship
is domiciled in Nevada rather than West Virginia; no defendants
are domiciled in Nevada. The plaintiff, however, does not
contest Fox News’ representation that he is a Nevada
domiciliary, nor that complete diversity exists. See Reply
Memo., ECF # 16 at 4 (“Fox News spends much of its Opposition
arguing that complete diversity exists, a point which Plaintiff
does not contest.”)


                                       2
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 3 of 11 PageID #: 955


148, 151 (4th Cir.1994)).


            The court is vested with original jurisdiction of all

actions between citizens of different states when the amount in

controversy exceeds $75,000.      28 U.S.C. § 1332(a)(1).       However,

“[a] civil action otherwise removable solely on the basis of the

jurisdiction under section 1332(a) . . . may not be removed if

any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is

brought.”   28 U.S.C. § 1441(b)(2).


            The parties do not dispute that defendant 35th Inc. is

a West Virginia resident and that if 35th Inc. were served prior

to removal, removal would have been barred by the forum

defendant rule.   The issue, rather, is whether the forum

defendant rule bars removal when the forum defendant was not yet

“properly joined and served” at the time of removal.           Id.

(emphasis added).    Fox News contends that the plain meaning of

the statute provides that removal is proper when the forum

defendant has not been served prior to removal.          The plaintiff

does not dispute this literal interpretation of the statute, but

rather argues that “such a rule leads to a result Congress

plainly did not intend[.]”      Memo. in Support, ECF # 6 at 6.        The

court notes that it is irrelevant that 35th Inc. has since been

served, inasmuch as “[t]he removability of a case ‘depends upon




                                    3
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 4 of 11 PageID #: 956


the state of the pleadings and the record at the time of the

application for removal. . . .’”        Francis v. Allstate Ins. Co.,

709 F.3d 362, 367 (4th Cir. 2013), quoting Alabama Great S. Ry.

Co. v. Thompson, 200 U.S. 206, 216 (1906)).


           In the Fourth Circuit, “[t]he general rule is that

unless there is some ambiguity in the language of a statute, a

court's analysis must end with the statute's plain language (the

Plain Meaning Rule).”     Hillman v. I.R.S., 263 F.3d 338, 342 (4th

Cir.2001) (citing Caminetti v. United States, 242 U.S. 470, 485,

(1917)).   There are two exceptions to the plain meaning rule:

(1) “when literal application of the statutory language at issue

produces an outcome that is demonstrably at odds with clearly

expressed congressional intent to the contrary.”          Hillman, 263

F.3d at 342 (citing Sigmon Coal Co. v. Apfel, 226 F.3d 291, 304

(4th Cir.2000)); and (2) “when literal application of the

statutory language at issue ‘results in an outcome that can

truly be characterized as absurd, i.e., that is so gross as to

shock the general moral or common sense.”         Id. (quoting Sigmon

Coal Co., 226 F.3d at 304).


           Few circuit courts, of which the Fourth Circuit is not

one, have had opportunity to interpret the forum defendant rule

in this context.    The majority of those that have, however, have

shown support for the interpretation that applies the plain




                                    4
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 5 of 11 PageID #: 957


meaning rule and allows removal.        Specifically, two circuits --

the Third and the Second -- have considered the issue over the

past year.    See Encompass Ins. Co. v. Stone Mansion Rest. Inc.,

902 F.3d 147 (3d Cir. 2018), reh'g denied (Sept. 17, 2018), and

Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699 (2d Cir.

2019).


            In Encompass, the Third Circuit reviewed a district

court’s decision denying remand after a forum defendant, the

sole defendant in the case, filed a notice of removal prior to

being served and the case was otherwise removable.          902 F.3d at

152.    The court followed the traditional rules of statutory

interpretation, concluding first that “the language of the forum

defendant rule in section 1441(b)(2) is unambiguous. Its plain

meaning precludes removal on the basis of in-state citizenship

only when the defendant has been properly joined and served.”

Id.    The court then considered the two exceptions, but found

that they did not apply:


       [C]ourts and commentators have determined that
       Congress enacted the [“properly joined and served”
       portion of the forum defendant rule] “to prevent a
       plaintiff from blocking removal by joining as a
       defendant a resident party against whom it does not
       intend to proceed, and whom it does not even serve.”
       Arthur Hellman, et al., Neutralizing the Strategem of
       “Snap Removal”: A Proposed Amendment to the Judicial
       Code, 9 Fed. Cts. L. Rev. 103, 108 (2016) (quoting
       Sullivan v. Novartis Pharms. Corp., 575 F.Supp.2d 640,
       645 (D.N.J. 2008)); see also Goodwin v. Reynolds, 757
       F.3d 1216, 1221 (11th Cir. 2014) (noting the same).



                                    5
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 6 of 11 PageID #: 958



     . . .

     Congress’ inclusion of the phrase “properly joined and
     served” addresses a specific problem -- fraudulent
     joinder by a plaintiff -- with a bright-line rule.
     Permitting removal on the facts of this case does not
     contravene the apparent purpose to prohibit that
     particular tactic.

     . . .

     Furthermore, we do not perceive that the result in
     this case rises to the level of the absurd or bizarre.


Id. at 153-154.     The court thus adopted the literal

interpretation and found that removal was proper.


             In Gibbons, the Second Circuit reviewed a district

court’s decision allowing removal of multiple multidistrict

litigation actions when the sole two defendants were sued in the

state courts of their home state but removed the actions prior

to being served.     The court agreed with the Third Circuit’s

literal interpretation of the text: “By its text, then, Section

1441(b)(2) is inapplicable until a home-state defendant has been

served in accordance with state law; until then, a state court

lawsuit is removable under Section 1441(a) so long as a federal

district court can assume jurisdiction over the action.”

Gibbons, 919 F.3d at 705.     It further agreed that neither

exception to the plain meaning rule applied:




                                    6
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 7 of 11 PageID #: 959


     Allowing a defendant that has not been served to
     remove a lawsuit to federal court “does not
     contravene” Congress’s intent to combat fraudulent
     joinder. In fact, Congress may well have adopted the
     “properly joined and served” requirement in an attempt
     to both limit gamesmanship and provide a bright-line
     rule keyed on service, which is clearly more easily
     administered than a fact-specific inquiry into a
     plaintiff’s intent or opportunity to actually serve a
     home-state defendant.

     . . .

     Put simply, the result here -- that a home-state
     defendant may in limited circumstances remove actions
     filed in state court on the basis of diversity of
     citizenship -- is authorized by the text of Section
     1441(b)(2) and is neither absurd nor fundamentally
     unfair.


Id. at 706-707 (citations omitted).


             The Sixth Circuit, as well, has indicated support for

utilizing the literal interpretation of the forum defendant

rule.   See McCall v. Scott, 239 F.3d 808, 813 n. 2 (6th Cir.),

amended on denial of reh'g, 250 F.3d 997 (6th Cir. 2001)

(finding that a claim of improper removal was waived, and

nonetheless was “without merit” where a served non-forum

defendant removed the case prior to a forum co-defendant being

served: “Where there is complete diversity of citizenship, as

LSERS concedes there was, the inclusion of an unserved resident

defendant in the action does not defeat removal under 28 U.S.C.

§ 1441(b).” (emphasis in original)).




                                    7
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 8 of 11 PageID #: 960


          In addition, the Eleventh and Seventh Circuits have

let stand district court findings on the issue, the district

court in one instance having found removal proper but dismissing

the case, and in another remanding the case, which the circuit

court found to be unreviewable on appeal.         See Goodwin v.

Reynolds, 757 F. 3d 1216, 1221 (11th Cir. 2014) (finding that

the district court did not abuse its discretion in dismissing a

case under Rule 41(a)(2) so that the plaintiff could refile its

complaint in state court and immediately serve the forum

defendant, after the court found removal was proper when two

non-forum defendants removed the case prior to a forum co-

defendant being served: “Because the likely purpose of this [§

1441(b)(2)] language is to prevent gamesmanship by plaintiffs,

moreover, we cannot believe that it constrains the district

court's discretion under Rule 41(a)(2) to undo Defendants’

gamesmanship in the circumstances at bar.” (emphasis in

original)) and Holmstrom v. Peterson, 492 F.3d 833, 839 (7th

Cir. 2007) (finding that a district court’s remand order, where

a non-forum defendant removed the case before any defendants,

including a forum defendant, had been served, was not reviewable

on appeal pursuant to 28 U.S.C. § 1447(d): “The district court's

handling of the unique situation of lack of service on all

defendants, including the resident defendant, whether correct or

erroneous, is simply an interpretation of § 1441(b).           Any remand




                                    8
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 9 of 11 PageID #: 961


order falling within the scope of § 1447(c) lies outside our

jurisdiction, regardless of the correctness of the district

court's reasoning.” (emphasis in original)).


          The Fourth Circuit has not yet weighed in on the

issue, and the district courts in the circuit are split.

Compare, e.g., Phillips Constr., LLC v. Daniels Law Firm, PLLC,

93 F. Supp. 3d 544, 555 and 556 n. 3 (S.D.W. Va. 2015) (finding,

in a case in which all defendants were forum defendants, that

the literal interpretation of the statute should not apply, and

that remand was appropriate: “The Court will not interpret

Section 1441(b)(2) in a way that incentivizes . . . patently

absurd gamesmanship on the part of defendants and provides a

unique tool for savvy forum defendants to control the forum of

litigation.”   It was further noted that “the Court does not

reach the related issue of whether the forum-defendant rule bars

pre-service removal when the case involves both resident and

non-resident defendants.”), with Vitatoe v. Mylan Pharm., Inc.,

1:08-cv-85, 2008 WL 3540462, at *5-6 (N.D.W. Va. Aug. 13, 2008)

(applying the literal interpretation of the statute to find that

removal was appropriate when a non-forum defendant removed the

case before either defendant, the other of which was a forum

defendant, had been served: “the statutory language of § 1441(b)

requiring that the forum defendant be ‘joined and served’ to

preclude removal is unambiguous and must be given its plain



                                    9
 Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 10 of 11 PageID #: 962


meaning[;]” “no absurd result or ‘procedural trap’ is produced

by applying a literal application of the statute.”).


            Upon review of the persuasive authority, the court

herein applies the interpretation of the Second and Third

Circuits.    There is apparently no dispute among the parties that

the literal reading of the statute provides that if a forum

defendant has not been served, removal is proper.           The court

finds, as the Second and Third Circuits did, that this plain

meaning is not clearly contrary to congress’ intent nor so

absurd that it cannot be given its plain meaning.           The plaintiff

here attempts to argue that Gibbons and Encompass were wrongly

decided because they only addressed the absurdity exception, yet

it is clear from the above-quoted language in both cases that

such is not the case.     See Gibbons, 919 F.3d at 706-707 and

Encompass, 902 F.3d at 153-154.       Moreover, the court agrees with

those courts’ reasoning that congress enacted a bright-line rule

and applying it as written is not clearly contrary to its

intended purpose.    Nor is a literal application “so gross as to

shock the general moral or common sense.”         Hillman, 263 F.3d at

342.


            Accordingly, the court applies the plain meaning of

the statute and finds that since 35th Inc. was not served prior

to Fox News’ removal of this case, it was not “properly joined




                                    10
    Case 2:19-cv-00236 Document 133 Filed 07/17/19 Page 11 of 11 PageID #: 963


and served,” and the forum defendant rule does not bar removal. 3

It is therefore ORDERED that the motion to remand be, and hereby

is, denied.


              The Clerk is directed to forward copies of this order

to all counsel of record and any unrepresented parties.


                                            DATED:   July 17, 2019




3 The court does not address the argument of Fox News that 35th
Inc. was procedurally misjoined and should be severed and
remanded. See Memo. in Opp., ECF # 15 at 7-10. This argument
was raised only as a means of restoring complete diversity in
the event the court found that Mr. Blankenship was domiciled in
West Virginia. Mr. Blankenship conceded complete diversity,
however, and the issue is thus not before the court.


                                       11
